Citation Nr: 0833669	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-35 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of 
the hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

The veteran participated in a Decision Review Officer (DRO) 
hearing in March 2004.  A transcript of that proceeding has 
been associated with the veteran's claims file.

This claim was previously before the Board in March 2006 and 
April 2008.  The claim was remanded on both occasions for 
additional evidentiary development.  This development having 
been accomplished, the claim has been returned to the Board 
for adjudication.

The Board notes that when this case was remanded in March 
2006, it also included the issue of entitlement to service 
connection for residuals of trauma to the left hand.  Service 
connection was granted for this disability by a June 2007 
rating decision.  In light of the foregoing, this issue has 
been resolved and is not before the Board.  See generally, 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The veteran also submitted a VA Form 21-4138 (Statement in 
Support of Claim) in May 2002, requesting to amend his claim 
to include the residuals of a shell fragment wound or gunshot 
wound.  The veteran and his spouse reference this allegation 
in subsequent statements as well as in the DRO hearing 
testimony.  As this matter has not been previously addressed, 
this matter is REFERRED to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the agency of original jurisdiction.]


FINDING OF FACT

The competent and probative evidence of record is against a 
finding that rheumatoid arthritis of the hands and feet is 
related to a disease or injury during the veteran's military 
service.


CONCLUSION OF LAW

Rheumatoid arthritis of the hands and feet was not incurred 
in or aggravated by service, nor may it be presumed to be.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 


probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in May 2002, April 2006, 
October 2006 and May 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The Board notes 
that 38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Despite this change in the regulation, the April 2006 notice 
letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  

Notice letters dated in October 2006 and May 2008 informed 
the veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  Additionally, the Board notes that 
the records associated with the veteran's Social Security 
Administration disability determination have been associated 
with the claims file.  The veteran himself has also indicated 
that he has no further evidence to submit in support of his 
claim.  See veteran's statement, September 18, 2007.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examinations in 2001, 2004, 
2006 and 2008 to obtain an opinion as to whether his 
rheumatoid arthritis of the hands and feet can be directly 
attributed to service.  Further examination or opinion is not 
needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that he currently suffers from rheumatoid 
arthritis of the hands and feet as a result of his time in 
service.  Specifically, the veteran alleges that his current 
condition is the result of either cold exposure or a left 
hand injury.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Concerning element (1) of Hickson, the veteran as been 
diagnosed with rheumatoid arthritis of the hands and feet.  
See VA examination report, May 28, 2008.

Concerning element (2) of Hickson, review of the veteran's 
service treatment records reveals that the veteran dropped a 
steel wheel on his left hand in October 1968.  See service 
treatment record, October 29, 1968.  The left index finger 
was noted to be swollen, red and painful.  Id.  X-rays of the 
left index finger were negative.  The veteran continued to 
complain of pain in the left index finger in November 1968.  
See service treatment record, November 25, 1968.  Upon 
separation, the examiner noted no weakness, deformity or 
limitation of motion of the left hand.  See separation 
examination report, Standard Form 88, October 28, 1970.  
There is no evidence of diagnosis or treatment of rheumatoid 
arthritis of the hands and/or feet.  There is also no 
evidence of cold injury in service.  With respect to the one 
year presumptive period found in 38 C.F.R. § 3.309(a), the 
evidence of record does not include a diagnosis of rheumatoid 
arthritis during the one year presumptive period after 
service.  In that regard, the veteran himself does not 
contend that he sought treatment for this condition during 
this time.

The first evidence of record addressing rheumatoid arthritis 
is dated in 1995, when the veteran was first diagnosed.  See 
private treatment records, Kearsley Clinic, 1995-1996.  The 
Board notes that the absence of evidence between 1970 and 
1995 constitutes negative evidence tending to disprove the 
claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
rheumatoid arthritis complaints, symptoms, or findings for 
approximately 25 years between the period of active duty and 
the medical reports dated in 1995 is itself evidence which 
tends to show that rheumatoid arthritis of the hands and feet 
did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

With respect to medical nexus, Hickson element (3), the 
veteran was afforded multiple examinations to determine the 
nature and etiology of his rheumatoid arthritis.  In support 
of his claim, the veteran relies upon the medical opinion 
provided in the October 2006 VA examination report.  The 
examiner ultimately concluded that the veteran had 
osteoarthritis and x-ray evidence of rheumatoid arthritis of 
the left hand that is at least as likely as not etiologically 
related to the veteran's left hand contusion in service and 
the later development of rheumatoid arthritis.  See VA 
examination report, October 11, 2006.

The Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this 
instance, the October 2006 VA examiner was not provided with 
the veteran's claims file.  The opinion provided relied 
entirely on evidence provided by the veteran.  In Black v. 
Brown, 5 Vet. App. 177, 180 (1993), similar to the present 
case, the Court stated that the Board may discount medical 
opinions that amount to general conclusions based on history 
furnished by the veteran and that are unsupported by the 
clinical evidence.  Additionally, the October 2006 VA 
examiner did not provide any reasons and bases for this 
conclusion.   Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  As such, the Board does not 
find the October 2006 VA examination report to be persuasive.

The veteran also relies on a statement of A.J.S., 
occupational therapist.  In the January 2004 statement, Ms. 
S. stated that she was a personal acquaintance of the veteran 
and she did not review any of his records or provide him with 
any treatment.  She stated that she had seen some cases where 
traumatic injury and/or fractures may facilitate the onset of 
arthritic conditions.  See statement of A.J.S., O.T.R., 
January 17, 2004.  The veteran also relies upon the statement 
of M.M.C., R.P.T., dated in March 2004.  Ms. T. stated that 
she examined the veteran and concluded that the 
overcompensation of the left hand due to the in-service left 
index finger injury was the cause of the veteran's rheumatoid 
arthritis.  See statement of M.M.C., R.P.T., March 15 2004.  
The Board finds these opinions to be baseless and conclusory, 
clearly based upon statements provided by the veteran and of 
no evidentiary value.  See Brown, supra; Prejean, supra.  No 
reasons and bases were provided with either of the 
aforementioned opinions.

The only remaining evidence in support of the veteran's claim 
are lay statements alleging that the veteran's currently 
diagnosed rheumatoid arthritis is related to service.  The 
Board acknowledges that the veteran and his friends and 
family are competent to give evidence about what they 
experienced; for example, the veteran is competent to discuss 
his arthritis and his friends and family are competent to 
discuss what they have observed.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  They are not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because they do not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board finds the remaining VA 
examination reports to be the most persuasive.  In June 2004, 
x-ray evidence indicated erosive changes with soft tissue 
swelling of the metacarpophalangeal and proximal 
interphalangeal joints of both hands, suggesting underlying 
rheumatoid arthritis with ulnar deviation of the joints.  See 
VA examination report, June 25, 2004.  The examiner opined 
that the metallic fragment of the plantar surface of the left 
index finger was at least as likely as not caused by injury 
on active duty; however, no disability related to this 
condition was found.  The veteran's rheumatoid arthritis was 
not at least as likely as not caused by active military 
service and was aggravated by the presence of the foreign 
body in the left index finger.  The examiner based this 
opinion on the lack of evidence of on-going treatment in 
service.  Ultimately, the examiner concluded that the 
condition had not progressed beyond that which would be 
normally expected secondary to a foreign body in the palmar 
surface of the left index finger.  Id.

The May 2008 VA examination report echoed the findings of the 
June 2004 VA examination report.  X-ray findings again 
indicated erosive changes with soft tissue swelling of the 
metatarsophalangeal and proximal interphalangeal joints of 
both hands, suggesting underlying rheumatoid arthritis with 
ulnar deviation of the joints.  The veteran was diagnosed 
with rheumatoid arthritis of the bilateral hands and feet.  
The examiner concluded that rheumatoid arthritis of the hands 
and feet was not caused by or a result of a left hand/index 
finger contusion sustained during active duty.  The examiner 
opined that rheumatoid arthritis is a multisystemic disease 
of unknown cause; it is an autoimmune disorder in which 
antibodies in a person's body mistake the person's own cells 
as foreign and attack them.  Ultimately, there was no 
credible scientific literature that linked a contusion to a 
hand as the cause of rheumatoid arthritis.

The Board finds these VA medical opinions to be the most 
persuasive.  In particular, the May 2008 VA examiner provided 
sufficient reasons and bases to disclaim the veteran's 
allegations that his currently diagnosed rheumatoid arthritis 
was the result of his injury in 1968.  As such, the veteran's 
claim fails on Hickson element (3), lack of medical nexus.  
Further, as no evidence has been presented of inservice cold 
injury, current residuals of cold injury or a nexus between 
inservice cold injury and current disability, a basis has not 
been presented permitting a grant of the claim on this basis.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
rheumatoid arthritis is related to service.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for rheumatoid arthritis of 
the hands and feet is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


